Citation Nr: 1532670	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residual scar, status post left anterior tibia shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule an examination.

The Veteran seeks a compensable rating for his residual scar, status post left anterior tibia shell fragment wound.  He was afforded a VA examination to determine the severity of the disability in September 2009.  At that time, he indicated that his scar was not painful to palpation but was painful when he bore weight.  No other symptoms were reported.  However, in his substantive appeal, VA Form 9, the Veteran indicated that he has a herniated muscle mass in the area of the scar and that the scar and muscle are painful.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected residual scar, status post left anterior tibia shell fragment wound.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the severity of his residual scar, status post left anterior tibia shell fragment wound.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the electronic claims file in the examination report.  All necessary studies must be conducted and all symptoms of the residual scar, status post left anterior tibia shell fragment wound reported in detail.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




